Exhibit 10.3.4

DEFERRED STOCK AWARD AGREEMENT

UNDER THE SALARY.COM, INC.

2007 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:

No. of Restricted Stock Units: _________________ (            )

Grant Date:

Final Acceptance Date:

Pursuant to the Salary.com, Inc. 2007 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Salary.com, Inc. (the “Company”)
hereby grants a Deferred Stock Award (an “Award”) to the Grantee named above.
Upon acceptance of this Award, the Grantee shall receive the number of
Restricted Stock Units listed above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.0001 per share (the “Stock”) of the
Company, subject to the restrictions and conditions set forth herein and in the
Plan.

1.    Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement.

2.    Restrictions on Transfer of Award.

(a)    The Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee until (i) the Restricted Stock Units
have vested as provided in Paragraph 3 of this Agreement and (ii) shares of
Stock have been issued to the Grantee.

(b)    If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to the satisfaction of the vesting conditions set forth in Paragraph 3 below,
any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

3.    Vesting of Restricted Stock Units. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule, so long as the Grantee remains an employee of the
Company or a Subsidiary on each such Vesting Date or Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Paragraph 2
shall lapse only with respect to the number of shares of Restricted Stock Units
specified as vested on such date.

 



--------------------------------------------------------------------------------

Number of Shares Vested

  

Vesting Date

_____________            (___%)

   _____________

_____________            (___%)

   _____________

_____________            (___%)

   _____________

_____________            (___%)

   _____________

_____________            (___%)

   _____________

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 3.

4.    Dividend Equivalents.

(a)    If on any date the Company shall pay any dividend on shares of Stock of
the Company, the number of Restricted Stock Units credited to the Grantee shall,
as of such date, be increased by an amount determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

(b)    In the case of a dividend paid on Stock in the form of Stock, including
without limitation a distribution of Stock by reason of a stock dividend, stock
split or otherwise, the number of Restricted Stock Units credited to the Grantee
shall be increased by a number equal to the product of (i) the aggregate number
of Restricted Stock Units that have been awarded to the Grantee through the
related dividend record date, and (ii) the number of shares of Stock (including
any fraction thereof) payable as dividend on one share of Stock. Any additional
Restricted Stock Units shall be subject to the vesting and restrictions of this
Agreement in the same manner and for so long as the Restricted Stock Units
granted pursuant to this Agreement to which they relate remain subject to such
vesting and restrictions, and shall be promptly forfeited to the Company if and
when such Restricted Stock Units are so forfeited.

5.    Receipt of Shares of Stock. As soon as practicable following each Vesting
Date, the Company shall issue to the Grantee a certificate representing the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units credited to the Grantee that have vested pursuant to Paragraph 3 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares, including voting and
dividend rights, and such shares of Stock shall not be restricted by the
provisions hereof.

6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

 

2



--------------------------------------------------------------------------------

7.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

8.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. Subject to prior approval by
the Company, the Grantee may elect to have the required minimum tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued

9.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

SALARY.COM, INC. By:      

G. Kent Plunkett

CEO

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                                   
____________________________________________________     Grantee’s Signature    
Grantee’s name and address:    
____________________________________________________    
____________________________________________________    
____________________________________________________

 

3